Exhibit 10.3 NOTICE OF FINAL AGREEMENT Principal Loan Date Maturity Loan No Call / Coll Account Officer Initials 07-11-2011 09-09-2011 410 / 4 MACC PE00 References in the boxes above are for Lender’s use only and do not limit the applicability of this document to any particular loan or item. Any item above containing “***” has been omitted due to text length limitations. Borrower: MACC PRIVATE EQUITIES INC. 101 2NDST SE SUITE 800 CEDAR RAPIDS, IA 52401-1219 Lender: CEDAR RAPIDS BANK AND TRUST COMPANY CEDAR RAPIDS, IA 52401 IMPORTANT: READ BEFORE SIGNING.THE TERMS OF THE LOAN AGREEMENT SHOULD BE READ CAREFULLY BECAUSE ONLY THOSE TERMS IN WRITING ARE ENFORCEABLE.NO OTHER TERMS OR ORAL PROMISES NOT CONTAINED IN THE WRITTEN LOAN AGREEMENT MAY BE LEGALLY ENFORCED.BORROWER MAY CHANGE THE TERMS OF THE LOAN AGREEMENT ONLY BY ANOTHER WRITTEN AGREEMENT. As used in this Notice, the following terms have the following meanings: Loan.The term “Loan” means the following described loan: a Variable Rate Nondisclosable Loan to a Corporation for $1,906,781.18 due on September 9, 2011.This is a secured renewal loan. Loan Agreement.The term “Loan Agreement” means one or more promises, promissory notes, agreements, undertakings, security agreements, deeds of trust or other documents, or commitments, or any combination of those actions or documents, relating to the Loan, including without limitation the following: LOAN DOCUMENTS Corporate Resolution:MACC PRIVATE EQUITIES INC.Change In Terms Agreement Disbursement Request and AuthorizationNotice of Final Agreement Parties.The term “Parties” means CEDAR RAPIDS BANK AND TRUST COMPANY and any and all entities or individuals who are obligated to repay the loan or have pledged property as security for the Loan, including without limitation the following: Each Party who signs below, other than CEDAR RAPIDS BANK AND TRUST COMPANY, acknowledges, represents, and warrants to CEDAR RAPIDS BANK AND TRUST COMPANY that it has received, read and understood this Notice of Final Agreement.This Notice is dated July 11, 2011. BORROWER: MACC PRIVATE EQUITIES, INC. By: /s/ David R. Schroder By: /s/ Robert A. Comey DAVID R SCHRODER, President/Secretary of MACC Robert A Comey, Executive V. P./CFO of MACC PRIVATE EQUITIES INC. PRIVATE EQUITIES INC. LENDER: CEDAR RAPIDS BANK AND TRUST COMPANY X /s/ John Hall John Hall, Asst. Vice President
